 1   XAVIER BECERRA
     Attorney General of California
 2   ANTHONY R. HAKL
     Supervising Deputy Attorney General
 3   JERRY T. YEN
     Deputy Attorney General
 4   State Bar No. 247988
       1300 I Street, Suite 125
 5     P.O. Box 944255
       Sacramento, CA 94244-2550
 6     Telephone: (916) 210-7836
       Fax: (916) 324-8835
 7     E-mail: Jerry.Yen@doj.ca.gov
     Attorneys for Defendants Xavier Becerra, in his
 8   official capacity as California Attorney General, and
     Joshua Golka, in his official capacity as Executive
 9   Director of the California Public Employment
     Relations Board
10

11                           IN THE UNITED STATES DISTRICT COURT

12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

13

14

15
     ISAAC WOLF,                                        Case No. 3:19-cv-02881-WHA
16
                                           Plaintiff,   DEFENDANTS ATTORNEY GENERAL
17                                                      XAVIER BECERRA AND JOSHUA
                   v.                                   GOLKA'S REPLY IN SUPPORT OF
18                                                      MOTION TO DISMISS PLAINTIFF'S
                                                        FIRST AMENDED COMPLAINT
19   UNIVERSITY PROFESSIONAL &
     TECHNICAL EMPLOYEES,                               [Fed. R. Civ. P. 12(b)(l), 12(b)(6)]
20   COMMUNICATIONS WORKERS OF
     AMERICA LOCAL 9119; ANNE SHAW, in                  Date:           September 26, 2019
21   her official capacity as Secretary and Chief       Time:           8:00 a.m.
     of Staff to the Regents of the University of       Courtroom:      12
22   California; JOSHUA GOLKA, in his official          Judge:          Hon. William Alsup
     capacity as Executive Director of the              Trial Date:     Not Set
23   California Public Employment Relations             Action Filed:   May 24, 2019
     Board; and XAVIER BECERRA, in his
24   official capacity as Attorney General of
     California,
25
                                         Defendants
26

27

28

                                          Defendants Attorney General Xavier Becerra and Joshua Golka's Reply
                                                           in Support of Mot. to Dismiss (3:19-cv-02881-WHA)
 1                                            INTRODUCTION

 2        Because he was not a member of the union at the time he filed this suit, Plaintiff does not

3    have standing to challenge the processes for collecting union dues and withdrawing from union

 4   membership or the California statute-California Government Code section 3583-related to

 5   those processes. Even if Plaintiff met the standing requirement (which he does not), his claims

 6   regarding deduction of union dues and the timing for withdrawing from union membership are

 7   now moot because union dues are no longer being deducted from his paycheck and he has already

 8   resigned from his union.

 9         Plaintiffs constitutional challenges also fail as a matter of law. The amended complaint

1o   does not allege sufficient facts to draw a reasonable inference that the past deduction of union

11   dues or the timing for withdrawing from the union originated from any state action. To the

12   contrary, Plaintiffs claims concern his private contractual agreement with his union, and he

13   cannot use the First Amendment or the Supreme Court's decision in Janus v. AFSCME Council

14   31, 138 S. Ct. 2448 (2018) to invalidate the terms of that agreement. Accordingly, Attorney

15   General Becerra and Joshua Golka, in his official capacity as Executive Director of the California

16   Public Employment Relations Board (collectively, "State Defendants") respectfully request that

17   this Court grant their motion to dismiss with prejudice.

18                                              DISCUSSION

19   I.    PLAINTIFF HAS NOT ALLEGED ANY INJURY SUFFICIENT TO ESTABLISH STANDING

20         While the amended complaint contains allegations concerning the deduction of union dues

21   from Plaintiffs paycheck in the past (First Am. Compl. ,r,r 24, 28, August 9, 2019, ECF No. 39),

22   there are no allegations that those deductions continue to occur, or that they will occur in the

23   future. To establish standing, Plaintiff must demonstrate, for declaratory relief, a "sufficient

24   likelihood that he will be wronged in a similar way," Canatella v. State of California, 304 F.3d

25   843, 852 (9th Cir. 2002) (citation omitted), and, to challenge a law not presently being enforced

26   against him, a "realistic danger of sustaining a direct injury as a result of the statute's operation or

27   enforcement," LSO, Ltd. v. Stroh, 205 F.3d 1146, 1154 (9th Cir. 2000) (citation omitted). As he

28   resigned his union membership before even filing suit and has not indicated that he will be
                                                        1
                                             Defendants Attorney General Xavier Becerra and Joshua Golka's Reply
                                                              in Support of Mot. to Dismiss (3:19-cv-02881-WHA)
 1   rejoining his union, Plaintiff cannot show that he will be wronged or injured by the dues

2    deduction process or the enforcement of California Government Code section 3583 related to

3    withdrawing from a union. Thus, Plaintiff does not have standing to bring Counts I and II of the

4    First Amended Complaint.

 5   II.   PLAINTIFF'S CASE Is MOOT BECAUSE HE IS           No LONGER PAYING UNION DUES AND
           HE IS LONGER A UNION MEMBER
 6

 7         Plaintiff mooted his case when he resigned from his union and stopped paying union dues,

 8   all of which occurred before he filed suit. First Am. Compl.    ~   20. Thus, Plaintiff no longer has

 9   (nor has he alleged) "a legally cognizable interest" in the constitutionality of union dues

10   deduction or the process for withdrawing from the union. See Rosebrock v. Mathis, 745 F.3d 963,

11   971 (9th Cir. 2014).

12         Plaintiff argues that the State Defendants are attempting to "avoid judicial review."

13   Plaintiffs Opp'n to State Defendants' Mot. at 6, September 6, 2019, ECF. No. 50 (Opp'n). This

14   is not true. Plaintiff himself resolved any live controversy when he resigned from his union

15   before filing suit. It is telling that Plaintiff does not even address the recent Babb decision

16   discussed in the State Defendants' motion (State Defendants' Memorandum of Points and

17   Authorities at 5, August 23, 2019, ECF No. 46 (State Defendants' Memo.)), where another

18   district court dismissed a case under virtually identical circumstances. Babb v. Cal. Teachers

19   Ass'n, 378 F. Supp. 3d 857, 886 (C.D. Cal. 2018) (finding case moot where plaintiff had already

20   resigned from union) 1•

21         Instead, in an effort to keep his case from being dismissed, Plaintiff cites to cases where a

22   defendant, not the plaintiff, attempted to moot the case. See Already, LLC v. Nike, Inc., 568 U.S.

23   85, 91 (2013) ("a defendant cannot automatically moot a case") (emphasis added); Fisk v. Inslee,

24   759 F. App'x 632, 633 (9th Cir. 2019) ("[the union] and the State have stopped deducting dues

25           1
               See also Smith v. Bieker, No. 18-cv-05472-VC, 2019 WL 2476679, at *1 (N.D. Cal. June
     13, 2019), appeal docketed, No. 19-16381 (9th Cir. July 12, 2019) (finding plaintiffs
26   constitutional challenge to California statutes moot because dues were no longer being deducted);
     Seager v. United Teachers Los Angeles, No. 2:19-cv-00468-JLS-DFM, 2019 WL 3822001, at *2
27   (C.D. Cal. Aug. 14, 2019), appeal docketed, No. 19-55977 (9th Cir. Aug. 21, 2019) (dismissing
     claims for prospective relief as moot where the union already processed plaintiffs revocation of
28   authorization for membership dues).
                                                        2
                                            Defendants Attorney General Xavier Becerra and Joshua Golka's Reply
                                                             in Support ofMot. to Dismiss (3:19-cv-02881-WHA)
 1   from Appellants"); Knox v. Service Employees Int'! Union, Local 1000, 567 U.S. 298, 307 (2012)

2    ("the union sent out a notice offering a full refund to all class members, and the union then

3    promptly moved for dismissal of the case on the ground of mootness."). Moreover, those cases

4    (as well as the other case cited by Plaintiff-Super Tire Eng'g Co. v. McCorkle, 416 U.S. 115,

5    125 (1974))-involve facts not present in this case. The two cases involving union dues were

6    class actions where there was a risk that the challenged conduct would resume against the class.

7    Fisk, 759 Fed. Appx. at 633; Knox, 567 U.S. at 307. In the other cases, there was a risk that the

 8   challenged conduct could potentially resume against the plaintiff. Already, 568 U.S. at 91; Super

 9   Tire, 416 U.S. at 122 ("we must ponder ... whether ... the issues presented here [are] 'capable of

10   repetition, yet evading review,' so that petitioners are adversely affected by government")

11   (emphasis added). Here, as Plaintiff has resigned from the union, there is no risk that the

12   challenged actions in Counts I and II of the First Amended Complaint-the process for deduction

13   of union dues and withdrawing from the union-would resume against him.

14   III.   PLAINTIFF HAS NOT ALLEGED ANY STATE ACTION

15          Plaintiff acknowledges that he signed a membership authorization agreement-a private

16   agreement between him and his union-that permitted the union to withhold membership dues

17   from his paycheck. First Am. Compl.      ~   13. As discussed in the State Defendants' motion, the

18   State did not participate in the formation of that membership authorization agreement, and

19   nothing in the challenged statute reflects that the State dictated or authorized the terms of that

20   agreement. State Defendants' Memo. at 7-8. Yet, in his opposition, Plaintiff asserts, without

21   citing any factual allegations or support, that "the state and the union sat down together and

22   negotiated the contractual terms by which they would take members' dues, and the state carried

23   out the union's instructions." Opp'n at 10. Even if it were true, this assertion does not establish

24   the requisite state action given that the operative agreement in this case is the membership

25   authorization agreement between Plaintiff and his union, which was agreed to without state

26   intervention.

27          Plaintiff also asserts, again without citing any factual allegations or other support, that the

28   union "invoked the aid of state officials to take advantage of a state labor statutory scheme to
                                                          3
                                             Defendants Attorney General Xavier Becerra and Joshua Golka's Reply
                                                              in Support of Mot. to Dismiss (3:19-cv-02881-WHA)
 1     withdraw its dues" and that using "the state payroll system to deduct dues ... is the very definition

 2     of state action." Id. at 9. In making these assertions, Plaintiff conveniently ignores the authorities

 3     recognizing that the State's ministerial function of processing dues deductions does not amount to

 4     state action. See State Defendants' Memo. at 8, 11 (citing several cases). Further, unlike the

 5     attachment procedures at issue in Lugar v. Edmondson Oil Co., 457 U.S. 922 (1982), on which

 6     Plaintiff relies (Opp'n at 9), the State did not create the dues deduction requirement. On the

 7     contrary, the State's role was limited to administering the dues deductions agreed to by Plaintiff

 8     and his union. If Plaintiff wants to dispute the terms of his membership authorization agreement,

 9     that is a matter between him and his union. Because Plaintiff has not alleged sufficient facts

10     demonstrating that the State required him to join his union or required him to enter into an

11     agreement containing terms governing dues deduction and the cancellation of membership, this

12     Court cannot draw a reasonable inference that any state action caused Plaintiff's dues deductions.

13           Moreover, this Court should reject Plaintiff's argument that the State Defendants' position

14     on state action requires overturning Supreme Court decisions on the subject. See Opp'n at 10.

15 ·   The decisions cited by Plaintiff are irrelevant to the issue here because they relate to the

16     imposition of union dues and fees on nonmembers. Knox involved First Amendment

17     requirements applicable to a special assessment or dues increase levied on nonmembers to meet

18     union expenses. 567 U.S. at 302-03. Chicago Teachers Union, Local No. Iv. Hudson, 475 U.S.

19     292, 302-03 (1986), involved the procedural requirements that a union must meet to collect fees

20     from nonmembers. Plaintiff, however, elected to join the union and authorized the deduction of

21     membership dues from his paycheck. First Am. Compl.        ~   13. Knox and Hudson, therefore, do

22     not support a conclusion that Plaintiff has adequately alleged state action here. See Cooley v. Cal.

23     Statewide Law Enforcement Ass'n, 385 F. Supp. 3d 1077, 1081-82 (E.D. Cal. 2019), appeal

24     docketed, No. 19-16498 (9th Cir. Jul. 31, 2019) (concluding that the union's refusal to accept a

25     member's resignation and cease fee deductions does not constitute state action).

26     IV.   JANUS DOES NOT SUPPORT PLAINTIFF'S CONSTITUTIONAL CHALLENGES

27           Despite signing and agreeing to the terms of his membership authorization agreement with

28     his union, Plaintiff now complains that he was entitled to immediately resign his union
                                                          4
                                              Defendants Attorney General Xavier Becerra and Joshua Golka's Reply
                                                               in Support ofMot. to Dismiss (3:19-cv-02881-WHA)
 1   membership and cease paying union dues. First Am. Compl.       ~~   33, 37. But, no such right exists,

2    even after Janus. See Cooley, 385 F. Supp. 3d at 1079 ("Janus did not automatically undo [the]

3    agreement to be a member of the Union").

4         Plaintiff goes on to argue that he could not have knowingly waived a constitutional right

 5   because he entered into the agreement with his union before the Janus decision. Opp' n, at 11.

 6   This argument is based on the erroneous understanding that the Janus decision somehow affects

 7   the rights of union members who voluntarily join the union. To the contrary, and as discussed in

 8   the State Defendants' motion,Janus addressed the payment of fees by non-union members; it did

 9   not address the rights of union members. State Defendants' Memo. at 2, 12; see also Belgau v.

10   lnslee, No. 18-5620 RJB, 2018 WL 4931602, at *5 (W.D. Wash. Oct. 11, 2018) ("Plaintiffs'

11   assertion that they didn't knowingly give up their First Amendment rights before Janus rings

12   hollow. Janus says nothing about people [who] join a Union, agree to pay dues, and then later

13   change their mind about paying union dues."). Thus, Plaintiff cannot use Janus to relieve him of

14   his obligation to pay union dues. See Smith v. Superior Court, County of Contra Costa, Case No.

15   18-cv-05472-VC, 2018 WL 6072806, *1 (N.D. Cal. Nov. 16, 2018) ("Janus [does not] stand for

16   the proposition that any union member can ... renege on his contractual obligations to pay dues").

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
                                           Defendants Attorney General Xavier Becerra and Joshua Golka's Reply
                                                            in Support ofMot. to Dismiss (3:19-cv-02881-WHA)
 1                                          CONCLUSION
 2        For the foregoing reasons, the Attorney General and Mr. Golka respectfully request that the

 3   Court grant their motion to dismiss Counts I and II of Plaintiffs First Amended Complaint

 4   without leave to amend.

 5

 6

 7
     Dated: September 13, 2019                            Respectfully submitted,
 8
                                                          XAVIER BECERRA
 9                                                        Attorney General of California
                                                          ANTHONY R. HAKL
10                                                        Supervising Deputy Attorney General

11
                                                                 Isl Jerry T. Yen
12                                                        JERRYT. YEN
                                                          Deputy Attorney General
13                                                        Attorneys for Defendants Xavier Becerra, in
                                                          his official capacity as California Attorney
14                                                        General, and Joshua Golka, in his official
                                                          capacity as Executive Director of the
15                                                        California Public Employment Relations
                                                          Board
16
     SA2019102769
17   14104747.docx

18

19

20

21

22

23

24

25

26
27

28
                                                     6
                                          Defendants Attorney General Xavier Becerra and Joshua Golka's Reply
                                                           in Support of Mot. to Dismiss (3:19-cv-02881-WHA)
                              CERTIFICATE OF SERVICE

Case Name:      Wolf, Isaac v. University                No.     3:19-cv-02881
                Professional & Technical
                Employees, et al.

I hereby certify that on September 13, 2019, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
DEFENDANTS ATTORNEY GENERAL XAVIER BECERRA AND JOSHUA GOLKA'S
REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFF'S FIRST AMENDED
COMPLAINT
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on September 13, 2019, at Sacramento,
California.



            Tracie L. Campbell                                 Isl Tracie Campbell
                 Declarant                                           Signature

SA2019102769
14105508.docx
